The orders herein appealed from were affirmed, Skipper v. Handley, 121 So. R. 792, but a rehearing was granted. Upon further consideration the Court has determined that notwithstanding the contention as to the effect of the supplemental agreement referred to in the former opinion, the facts alleged in this case bring it within the rules announced in Chubb v. Chadwick, 93 Fla. 114, 111 So. R. 538; Wilson v. Daniel, 94 Fla. 1140, 115 So. R. 527, and not within the rules stated in Taylor v. Rawlins, 86 Fla. 279, 97 So. R. 714; 35 A. L. R. 271; 90 Fla. 621, 106 So. R. 424. It is therefore considered, ordered and decreed that the former decree herein reversing the orders appealed from is vacated and it is now ordered and decreed that the orders appealed from are hereby affirmed. *Page 383 
TERRELL, C. J., AND WHITFIELD, STRUM AND BROWN, J. J., concur.
ELLIS AND BUFORD, J. J., dissent.